Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 1 of 16




                           EXHIBIT 12
               Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 2 of 16



 US 8600383—Claim 1 3GPP Specifications
                       3GPP TS 36.304 v. 8.10.0
A method of cell
reselection by a user
equipment device (UE), 5.2 Cell selection and reselection
                       5.2.1 Introduction
                       UE shall perform measurements for cell selection and reselection purposes as
                       specified in [10].
                       The NAS can control the RAT(s) in which the cell selection should be performed, for
                       instance by indicating RAT(s) associated with the selected PLMN, and by maintaining a
                       list of forbidden registration area(s) and a list of equivalent PLMNs. The UE shall select
                       a suitable cell based on idle mode measurements and cell selection criteria.

                         In order to speed up the cell selection process, stored information for several RATs
                         may be available in the UE. When camped on a cell, the UE shall regularly search for a
                         better cell according to the cell reselection criteria. If a better cell is found, that cell is
                         selected. The change of cell may imply a change of RAT. Details on performance
                         requirements for cell reselection can be found in [10].
the UE operable with a
first cellular Radio   [Comment: multi-RAT UE including UMTS. First RAT corresponds to E-UTRA
Access Technology      (LTE), second RAT corresponds UMTS.]
(RAT) and a second
cellular RAT, the      3GPP TS 36.304 v. 8.10.0
method comprising:
                       1 Scope
                       [...]
                       The present document applies to all UEs that support at least E-UTRA, including multi-
                       RAT UEs as described in 3GPP specifications, in the following cases:

                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                         NOTE: When the UE is camped on or searching for a cell to camp on belonging to other
                         RATs, the UE behavior is described in the specifications of the other RAT.




                                                                      Page 1 of 15
             Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 3 of 16



                       5.2 Cell selection and reselection
                       5.2.1 Introduction

                       UE shall perform measurements for cell selection and reselection purposes as specified
                       in [10]. The NAS can control the RAT(s) in which the cell selection should be performed,
                       for instance by indicating RAT(s) associated with the selected PLMN, and by
                       maintaining a list of forbidden registration area(s) and a list of equivalent PLMNs. The
                       UE shall select a suitable cell based on idle mode measurements and cell selection
                       criteria.

                       In order to speed up the cell selection process, stored information for several RATs
                       may be available in the UE. When camped on a cell, the UE shall regularly search for a
                       better cell according to the cell reselection criteria. If a better cell is found, that cell is
                       selected. The change of cell may imply a change of RAT. Details on performance
                       requirements for cell reselection can be found in [10].
                       [...]
when the UE is        [Comment: First RAT corresponds to E-UTRA]
camped on a cell of
the first RAT,        3GPP TS 36.304 v. 8.10.0

                      5.2 Cell selection and reselection
                      5.2.1 Introduction
                      […]
                      When camped on a cell, the UE shall regularly search for a better cell according to the cell
                      reselection criteria. If a better cell is found, that cell is selected. The change of cell may
                      imply a change of RAT. Details on performance requirements for cell reselection can be
                      found in [10].
                      [...]
                      1 Scope
                      [...]
                      The present document applies to all UEs that support at least E-UTRA, including multi-RAT
                      UEs as described in 3GPP specifications,
                      in the following cases:
                      - When the UE is camped on an E-UTRA cell;



                                                                    Page 2 of 15
                Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 4 of 16



                         - When the UE is searching for a cell to camp on;
                           […]


determining whether a 3GPP TS 36.304 v. 8.10.0
cell of a second RAT is
suitable for camping, 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
                         normal camping
                         [..]
                         If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                         "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                         equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                         reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                         [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                         redirected under E-UTRAN control to a frequency for which the timer is running, any
                         limitation on that frequency shall be removed.
                           […]
the UE not considering 3GPP TS 36.304 v. 8.10.0
said cell of the second
RAT as a candidate for 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
reselection if said cell normal camping
of the second RAT is     [..]
not suitable for         If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
camping,                 "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                         equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                         reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                         [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                         redirected under E-UTRAN control to a frequency for which the timer is running, any
                         limitation on that frequency shall be removed.
                           […]
and further not          3GPP TS 36.304 v. 8.10.0
considering said cell of
the second RAT for a 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
time period.             normal camping
                         [..]


                                                                      Page 3 of 15
               Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 5 of 16



                        If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                        "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                        redirected under E-UTRAN control to a frequency for which the timer is running, any
                        limitation on that frequency shall be removed.
                          […]
  US 8600383—Claim 9 3GPP Specifications
The method according 3GPP TS 36.304 v. 8.10.0
to claim 1, wherein the
time period is a        5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
maximum of 300          normal camping
seconds.                [..]
                        If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                        "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                        redirected under E-UTRAN control to a frequency for which the timer is running, any
                        limitation on that frequency shall be removed.
                          […]
US 8600383—Claim 17 3GPP Specifications
A user equipment          [Comment: multi-RAT UE including UMTS. First RAT corresponds to E-UTRA
device (UE) configured (LTE), second RAT corresponds UMTS.]
to be operable with a
first cellular Radio      3GPP TS 36.304 v. 8.10.0
Access Technology
(RAT) and a second        1 Scope
cellular RAT, the UE      [...]
comprising:               The present document applies to all UEs that support at least E-UTRA, including multi-
                          RAT UEs as described in 3GPP specifications, in the following cases:

                          - When the UE is camped on an E-UTRA cell;
                          - When the UE is searching for a cell to camp on;


                                                                     Page 4 of 15
              Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 6 of 16



                           NOTE: When the UE is camped on or searching for a cell to camp on belonging to other
                           RATs, the UE behavior is described in the specifications of the other RAT.

                           5.2 Cell selection and reselection
                           5.2.1 Introduction

                           UE shall perform measurements for cell selection and reselection purposes as specified
                           in [10]. The NAS can control the RAT(s) in which the cell selection should be performed,
                           for instance by indicating RAT(s) associated with the selected PLMN, and by
                           maintaining a list of forbidden registration area(s) and a list of equivalent PLMNs. The
                           UE shall select a suitable cell based on idle mode measurements and cell selection
                           criteria.

                          In order to speed up the cell selection process, stored information for several RATs
                          may be available in the UE. When camped on a cell, the UE shall regularly search for a
                          better cell according to the cell reselection criteria. If a better cell is found, that cell is
                          selected. The change of cell may imply a change of RAT. Details on performance
                          requirements for cell reselection can be found in [10].
                          [...]
a processor and           On information and belief, the user equipment contains a processor and a memory.
memory,
the UE being operable     [Comment: First RAT corresponds to E-UTRA]
so that, when the UE is
camped on a cell of the   3GPP TS 36.304 v. 8.10.0
first RAT, it is
determined whether a      5.2 Cell selection and reselection
cell of a second RAT is   5.2.1 Introduction
suitable for camping,     […]
                          When camped on a cell, the UE shall regularly search for a better cell according to the cell
                          reselection criteria. If a better cell is found, that cell is selected. The change of cell may
                          imply a change of RAT. Details on performance requirements for cell reselection can be
                          found in [10].
                          [...]
                          1 Scope



                                                                       Page 5 of 15
                Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 7 of 16



                         [...]
                         The present document applies to all UEs that support at least E-UTRA, including multi-RAT
                         UEs as described in 3GPP specifications,
                         in the following cases:
                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                           […]

                         3GPP TS 36.304 v. 8.10.0

                         5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
                         normal camping
                         [..]
                         If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                         "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                         equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                         reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                         [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                         redirected under E-UTRAN control to a frequency for which the timer is running, any
                         limitation on that frequency shall be removed.
                         […]
wherein the UE does      3GPP TS 36.304 v. 8.10.0
not consider said cell of
the second RAT as a       5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
candidate for             normal camping
reselection if said cell [..]
of the second RAT is      If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
not suitable for          "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
camping,                  equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                          reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                          [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                          redirected under E-UTRAN control to a frequency for which the timer is running, any
                          limitation on that frequency shall be removed.
                          […]



                                                                      Page 6 of 15
                Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 8 of 16



and further does not 3GPP TS 36.304 v. 8.10.0
consider said cell of the
second RAT for a time 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
period.                   normal camping
                          [..]
                          If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                          "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                          equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                          reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                          [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                          redirected under E-UTRAN control to a frequency for which the timer is running, any
                          limitation on that frequency shall be removed.
                          […]
US 8600383—Claim 25 3GPP Specifications
The UE according to       3GPP TS 36.304 v. 8.10.0
claim 17, wherein the
time period is a          5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
maximum of 300            normal camping
seconds.                  [..]
                          If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                          "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                          equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                          reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                          [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                          redirected under E-UTRAN control to a frequency for which the timer is running, any
                          limitation on that frequency shall be removed.
                          […]
US 8600383—Claim 49 3GPP Specifications
A user equipment            [Comment: multi-RAT UE including UMTS. First RAT corresponds to E-UTRA
device (UE) configured (LTE), second RAT corresponds UMTS.]
to be operable
with a first cellular       3GPP TS 36.304 v. 8.10.0
Radio Access
Technology (RAT) and 1 Scope
                            [...]


                                                                      Page 7 of 15
               Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 9 of 16



a second cellular RAT,   The present document applies to all UEs that support at least E-UTRA, including multi-
the UE comprising:       RAT UEs as described in 3GPP specifications, in the following cases:

                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                         NOTE: When the UE is camped on or searching for a cell to camp on belonging to other
                         RATs, the UE behavior is described in the specifications of the other RAT.

                         5.2 Cell selection and reselection
                         5.2.1 Introduction

                         UE shall perform measurements for cell selection and reselection purposes as specified
                         in [10]. The NAS can control the RAT(s) in which the cell selection should be performed,
                         for instance by indicating RAT(s) associated with the selected PLMN, and by
                         maintaining a list of forbidden registration area(s) and a list of equivalent PLMNs. The
                         UE shall select a suitable cell based on idle mode measurements and cell selection
                         criteria.

                         In order to speed up the cell selection process, stored information for several RATs
                         may be available in the UE. When camped on a cell, the UE shall regularly search for a
                         better cell according to the cell reselection criteria. If a better cell is found, that cell is
                         selected. The change of cell may imply a change of RAT. Details on performance
                         requirements for cell reselection can be found in [10].
                         [...]
a processor and          On information and belief, the user equipment contains a processor and a memory.
memory,
the UE being operable [Comment: First RAT corresponds to E-UTRA]
so that, when the UE is
camped on a cell of the 3GPP TS 36.304 v. 8.10.0
first RAT,
                        5.2 Cell selection and reselection
                        5.2.1 Introduction
                        […]




                                                                      Page 8 of 15
               Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 10 of 16



                           When camped on a cell, the UE shall regularly search for a better cell according to the cell
                           reselection criteria. If a better cell is found, that cell is selected. The change of cell may
                           imply a change of RAT. Details on performance requirements for cell reselection can be
                           found in [10].
                           [...]
                           1 Scope
                           [...]
                           The present document applies to all UEs that support at least E-UTRA, including multi-RAT
                           UEs as described in 3GPP specifications,
                           in the following cases:
                           - When the UE is camped on an E-UTRA cell;
                           - When the UE is searching for a cell to camp on;
                             […]

the UE considers a cell    3GPP TS 36.304 v. 8.10.0
of a second RAT as
barred as a candidate 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
for reselection for a normal camping
                      [..]
time period if said cell
of the second RAT is  If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
not suitable for      "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
camping.              equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                      reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                      [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                      redirected under E-UTRAN control to a frequency for which the timer is running, any
                      limitation on that frequency shall be removed.
                      […]
US 8600383—Claim 58 3GPP Specifications
The UE according to   3GPP TS 36.304 v. 8.10.0
claim 49, wherein the
time period is a      5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
maximum of 300        normal camping
seconds.              [..]
                      If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                      "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being


                                                                       Page 9 of 15
               Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 11 of 16



                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                        redirected under E-UTRAN control to a frequency for which the timer is running, any
                        limitation on that frequency shall be removed.
                        […]
US 8600383—Claim 66 3GPP Specifications
A method of cell          [Comment: multi-RAT UE including UMTS. First RAT corresponds to E-UTRA
reselection by a user     (LTE), second RAT corresponds UMTS.]
equipment device
(UE), the UE operable     3GPP TS 36.304 v. 8.10.0
with a first cellular
Radio Access              1 Scope
Technology (RAT) and a [...]
second cellular RAT, the The present document applies to all UEs that support at least E-UTRA, including multi-
method comprising:        RAT UEs as described in 3GPP specifications, in the following cases:

                          - When the UE is camped on an E-UTRA cell;
                          - When the UE is searching for a cell to camp on;
                          NOTE: When the UE is camped on or searching for a cell to camp on belonging to other
                          RATs, the UE behavior is described in the specifications of the other RAT.

                          5.2 Cell selection and reselection
                          5.2.1 Introduction

                          UE shall perform measurements for cell selection and reselection purposes as specified
                          in [10]. The NAS can control the RAT(s) in which the cell selection should be performed,
                          for instance by indicating RAT(s) associated with the selected PLMN, and by
                          maintaining a list of forbidden registration area(s) and a list of equivalent PLMNs. The
                          UE shall select a suitable cell based on idle mode measurements and cell selection
                          criteria.

                          In order to speed up the cell selection process, stored information for several RATs
                          may be available in the UE. When camped on a cell, the UE shall regularly search for a



                                                                     Page 10 of 15
               Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 12 of 16



                        better cell according to the cell reselection criteria. If a better cell is found, that cell is
                        selected. The change of cell may imply a change of RAT. Details on performance
                        requirements for cell reselection can be found in [10].
                        [...]
when the UE is camped [Comment: First RAT corresponds to E-UTRA]
on a cell of the first
RAT,                   3GPP TS 36.304 v. 8.10.0

                         5.2 Cell selection and reselection
                         5.2.1 Introduction
                         […]
                         When camped on a cell, the UE shall regularly search for a better cell according to the cell
                         reselection criteria. If a better cell is found, that cell is selected. The change of cell may
                         imply a change of RAT. Details on performance requirements for cell reselection can be
                         found in [10].
                         [...]
                         1 Scope
                         [...]
                         The present document applies to all UEs that support at least E-UTRA, including multi-RAT
                         UEs as described in 3GPP specifications,
                         in the following cases:
                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                           […]

determining whether a 3GPP TS 36.304 v. 8.10.0
cell of a second RAT is
suitable for camping    5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
                        normal camping
                        [..]
                        If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                        "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is


                                                                      Page 11 of 15
               Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 13 of 16



                          redirected under E-UTRAN control to a frequency for which the timer is running, any
                          limitation on that frequency shall be removed.
                          […]
the UE excluding said     3GPP TS 36.304 v. 8.10.0
cell of the second RAT
as a candidate for         5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
reselection for a time normal camping
period if said cell of the [..]
second RAT is not          If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
suitable for camping. "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                           equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                           reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                           [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                           redirected under E-UTRAN control to a frequency for which the timer is running, any
                           limitation on that frequency shall be removed.
                           […]
US 8600383—Claim 74 3GPP Specifications
The method according 3GPP TS 36.304 v. 8.10.0
to claim 66, wherein
the time period is a       5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
maximum of 300             normal camping
seconds.                   [..]
                           If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                           "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                           equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                           reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                           [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                           redirected under E-UTRAN control to a frequency for which the timer is running, any
                           limitation on that frequency shall be removed.
                           […]
US 8600383—Claim 82 3GPP Specifications
A user equipment             [Comment: multi-RAT UE including UMTS. First RAT corresponds to E-UTRA
device (UE) configured (LTE), second RAT corresponds UMTS.]
to be operable
                             3GPP TS 36.304 v. 8.10.0


                                                                      Page 12 of 15
              Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 14 of 16



with a first cellular
Radio Access             1 Scope
Technology (RAT) and     [...]
a second cellular RAT,   The present document applies to all UEs that support at least E-UTRA, including multi-
the UE comprising:       RAT UEs as described in 3GPP specifications, in the following cases:

                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                         NOTE: When the UE is camped on or searching for a cell to camp on belonging to other
                         RATs, the UE behavior is described in the specifications of the other RAT.

                         5.2 Cell selection and reselection
                         5.2.1 Introduction

                         UE shall perform measurements for cell selection and reselection purposes as specified
                         in [10]. The NAS can control the RAT(s) in which the cell selection should be performed,
                         for instance by indicating RAT(s) associated with the selected PLMN, and by
                         maintaining a list of forbidden registration area(s) and a list of equivalent PLMNs. The
                         UE shall select a suitable cell based on idle mode measurements and cell selection
                         criteria.

                         In order to speed up the cell selection process, stored information for several RATs
                         may be available in the UE. When camped on a cell, the UE shall regularly search for a
                         better cell according to the cell reselection criteria. If a better cell is found, that cell is
                         selected. The change of cell may imply a change of RAT. Details on performance
                         requirements for cell reselection can be found in [10].
                         [...]
a processor and          On information and belief, the user equipment contains a processor and a memory.
memory,
the UE being operable [Comment: First RAT corresponds to E-UTRA]
so that, when the UE is
camped on a cell of the 3GPP TS 36.304 v. 8.10.0
first RAT,
                        5.2 Cell selection and reselection



                                                                      Page 13 of 15
               Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 15 of 16



                         5.2.1 Introduction
                         […]
                         When camped on a cell, the UE shall regularly search for a better cell according to the cell
                         reselection criteria. If a better cell is found, that cell is selected. The change of cell may
                         imply a change of RAT. Details on performance requirements for cell reselection can be
                         found in [10].
                         [...]
                         1 Scope
                         [...]
                         The present document applies to all UEs that support at least E-UTRA, including multi-RAT
                         UEs as described in 3GPP specifications,
                         in the following cases:
                         - When the UE is camped on an E-UTRA cell;
                         - When the UE is searching for a cell to camp on;
                           […]

it is determined          3GPP TS 36.304 v. 8.10.0
whether a cell of a
second RAT is suitable 5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
for camping,              normal camping
                          [..]
                          If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                          "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                          equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                          reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                          [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                          redirected under E-UTRAN control to a frequency for which the timer is running, any
                          limitation on that frequency shall be removed.
                          […]
wherein the UE            3GPP TS 36.304 v. 8.10.0
excludes said cell of the
second RAT as a 20        5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
candidate for             normal camping
reselection for a time [..]
period if said cell of


                                                                      Page 14 of 15
             Case 1:20-cv-22051-JEM Document 1-15 Entered on FLSD Docket 05/15/2020 Page 16 of 16



the second RAT is not   If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
suitable for camping.   "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                        redirected under E-UTRAN control to a frequency for which the timer is running, any
                        limitation on that frequency shall be removed.

US 8600383—Claim 90     3GPP Specifications
The UE according to     3GPP TS 36.304 v. 8.10.0
claim 82, wherein the
time period is a        5.2.4.4 Highest ranked cells with cell reservations, access restrictions or unsuitable for
maximum of 300          normal camping
seconds.                [..]
                        If the highest ranked cell is an inter-RAT cell which is not suitable due to being part of the
                        "list of forbidden TAs for roaming" or belonging to a PLMN which is not indicated as being
                        equivalent to the registered PLMN, the UE shall not consider this cell as a candidate for
                        reselection for a maximum of 300s. In case of UTRA further requirements are defined in the
                        [8]. If the UE enters into state any cell selection, any limitation shall be removed. If the UE is
                        redirected under E-UTRAN control to a frequency for which the timer is running, any
                        limitation on that frequency shall be removed.
                        […]




                                                                    Page 15 of 15
